DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 6-7 are pending in the present application.

Specification
The amendment to the Specification filed 21 March 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 4, filed 21 March 2022, with respect to the objection to the specification have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garavani et al. (EP 1 291 021 A2) in view of Zoppetti et al. (US 2010/0197790 A1), Bellorini et al. (US 2014/0179785 A1) and Vita et al. (Expert Opinion on Drug Delivery, 2014).
Garavani et al. teach capsule oral formulations comprising a liquid, half-liquid, paste-like or gel-like inner phase comprising 0.001-1% by weight levothyroxine (T4; tetraiodothyronine), 59-99.999% by weight PEG 300, 400 or 600, and 0-50% by weight glycerol, ethanol, water or mixtures thereof ([0058], Examples 2, 6, 8, 9, and 11; and [0059], Examples A, D, E, F, and H; and Claims 10-12).  Garavani et al. teach that the liquid inner phase comprises the thyroid hormone (T4) and a vehicle, wherein the vehicle is optionally PEG 200-800 (Claim 12).  Garavani et al. also specifically teach compositions consisting of 0.001-1 wt% T4 Na and q.s. ad 100 wt.% PEG 300 or 400 (Examples D and H).  Garavani et al. teach that the formulations comprising T3 and/or T4 in a dissolved/dispersed form has the additional advantages of high and more immediate bioavailability of the active principle in gastric and/or intestinal environment ([0027], [0029]).
Garavani et al. do not explicitly disclose that the formulation comprises micellar nanoaggregates of dimensions ranging from 50 to 200 nm, as instantly claimed.  However, the instant specification states:
“molecules of T4 solvated in PEG, when placed in an aqueous medium, as in the simulation of a digestive process or in gastric absorption in vivo, give rise to the formation of soluble micellar nanoaggregates which are easily absorbed by the gastrointestinal apparatus.” (pg. 4, ln. 18-22) 

“at the concentrations/quantities used in pharmaceutical formulations, T4 molecules solvated in PEG do not give rise to saturation processes with formation of a microsized precipitate, and solutions of up to 0.1 g/mL can be used without the system becoming saturated.  It is evident that the excellent solvating capacity (solvent-T4 interaction) is more effective than interactions driven by the hydrophobic component of T4 (T4-T4 interactions mainly based on π interactions between the aromatic rings of the active ingredient) which, in strongly polar solvents like water, are responsible for the formation of insoluble, non-bioavailable microaggregates.  Surprisingly, solutions of T4 in PEG diluted even over 100 times with water at different pHs, and therefore under conditions similar to the physiological conditions that arise after the medicament is taken, do not give rise to the formation of insoluble microaggregates of T4.  The solvating effect of PEG leads to aggregation of the T4 molecules to form soluble nanoaggregates with a micellar structure, having dimensions of hundreds of nanometers and containing millions of molecules.” (pg. 5, ln. 25 to pg. 6, ln. 11)

Therefore, it is clear from the instant specification that combining T4 with PEG 300, 400 or 600 leads to nanoaggregation with a micellar structure.  Thus, in the absence of evidence to the contrary, the compositions according to Garavani et al. will necessarily form nanoaggregates with dimensions ranging from 50 to 200 nm since they include formulations comprising T4, PEG 300, 400 or 600 and water in the instantly claimed concentration.
Garavani et al. also do not explicitly disclose drinking an oral pharmaceutical formulation, as instantly claimed.  However, Zoppetti et al. teach that T3 and T4 are currently on the market as oral drops in addition to a solid oral form primarily including tablets and soft gelatin capsules ([0010]).  Zoppetti et al. further teach that a significant advantage of the liquid formulation is the stability of the active ingredient for both T4 and for T3 ([0012]).
Also, Bellorini et al. teach oral pharmaceutical forms of T3 and T4 hormones are on the market in solid form (regular tablets and soft gelatin capsules) and in liquid oral form in drops.  This last pharmaceutical form makes the hormones immediately available for gastrointestinal absorption ([0008]). 
Further, Vita et al. teach that in vivo studies have demonstrated that both the soft gel capsule and the liquid formulation are capable to solve tablet L-T4 malabsorption caused by certain drugs, bariatric surgery or coffee.  These new formulations may be attractive also for patients who cannot/do not want to change their (improper) habits of L-T4 ingestion.  Finally, the oral solution L-T4 could be suitable for patients who cannot swallow the solid formulations (Abstract).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Garavani et al. comprising T4, PEG 300, 400 or 600, and glycerol, ethanol, water or mixtures thereof, wherein the compositions are in the form of a liquid oral pharmaceutical formulation, as reasonably suggested by Zoppetti et al., Bellorini et al. and Vita et al.  A person having ordinary skill in the art would have been motivated to prepare the pharmaceutical formulations according to Garavani et al. in the form of a liquid oral pharmaceutical formulation because Zoppetti et al. further teach that a significant advantage of the liquid formulation is the stability of the active ingredient for both T4 and for T3, and Bellorini et al. teach that a liquid oral pharmaceutical form makes the hormones immediately available for gastrointestinal absorption.  Also, Vita et al. teach that capsule and liquid formulations of T4 overcome malabsorption caused with tablet T4, and oral solution T4 could be suitable for patients who cannot swallow the solid formulations.  Garavani et al. also teach the desire for high and more immediate bioavailability of the active principle in gastric and/or intestinal environment.
Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. Applicant asserts that Garavani does not disclose drinking an oral formulation as presently claimed, and Zoppetti does not correct Garavani’s deficiencies nor can it provide for its missing link.  Applicant argues that Zoppetti describes glycerol-ethanol solutions of T4 and is completely silent with regard to a liquid oral pharmaceutical formulation of tetraiodothyronine in polyethylene glycols only which is drank, as presently claimed.  Applicant further asserts that Bellorini also cannot provide for the missing link because it only describes T3 and T4 in water/alcohol solutions, and Vita only describes oral solutions of T4 in glycerine and ethanol.
The examiner respectfully argues that Garavani et al. teach capsule oral formulations wherein the inner phase comprises the thyroid hormone (T4) and a vehicle, wherein the vehicle is optionally PEG 200-800 (Claim 12).  
Zoppetti et al. and Bellorini et al. both teach that T3 and T4 are currently on the market as liquid oral drops.  Zoppetti et al. further teach that a significant advantage of the liquid formulation is the stability of the active ingredient for both T4 and for T3 ([0012]).  Bellorini et al. teach that liquid oral form in drops makes the hormones immediately available for gastrointestinal absorption ([0008]).  Also, Vita et al. teach that in vivo studies have demonstrated that both the soft gel capsule and the liquid formulation are capable to solve tablet L-T4 malabsorption caused by certain drugs, bariatric surgery or coffee.  These new formulations may be attractive also for patients who cannot/do not want to change their (improper) habits of L-T4 ingestion.  Finally, the oral solution L-T4 could be suitable for patients who cannot swallow the solid formulations (Abstract).
A person having ordinary skill in the art would have been motivated to prepare the pharmaceutical formulations according to Garavani et al. in the form of a liquid oral pharmaceutical formulation because Zoppetti et al. teach that a significant advantage of the liquid formulation is the stability of the active ingredient for both T4 and for T3, and Bellorini et al. teach that a liquid oral pharmaceutical form makes the hormones immediately available for gastrointestinal absorption.  Also, Vita et al. teach that capsule and liquid formulations of T4 overcome malabsorption caused with tablet T4, and oral solution T4 could be suitable for patients who cannot swallow the solid formulations.  Garavani et al. also teach that the formulations comprising T3 and/or T4 in a dissolved/dispersed form has the additional advantages of high and more immediate bioavailability of the active principle in gastric and/or intestinal environment.
Applicant further asserts that the presently claimed invention provides for the unexpected and surprising results of pharmaceutical formulations of T4 in polyethylene glycols (PEG) which, in an aqueous medium, reach concentrations far exceeding the low water-solubility value of T4 without the formation of a precipitate basically consisting of insoluble, non-bioavailable microaggregates.  Applicant argues that, surprisingly, solutions of T4 in PEG diluted even over 100 times with water at different pHs, and therefore under conditions similar to the physiological conditions that arise after the medicament is taken, do not give rise to the formation of insoluble microaggregates of T4.  The solvating effect of PEG leads to aggregation of the T4 molecules to form soluble nanoaggregates with a micellar structure, having dimensions of hundreds of nanometers and containing millions of molecules.  Due to their structure, said nanoaggregates are easily absorbed at gastrointestinal level, and are therefore completely and certainly bioavailable
The examiner respectfully argues that Garavani et al. teach that overcoming stability problems with T4 was a problem, and the formulations according to their invention enable a safe and stable oral administration (Abstract; [0012]-[0018]; [0023]).  Garavani et al. specifically teach compositions comprising 0.001-1 wt.% T4, 20-90 wt.% PEG 200-800, 5-30 wt.% glycerol, 1-15 wt.% ethanol and 1-10 wt.% water (Examples).  Garavani et al. further teach that their invention provides for pharmaceutical compositions based on thyroid hormones, in particular T3 and/or T4, in capsules which, beyond being free from micro-contaminations that might self-catalyze the further decomposition, also determine additional advantages such as for instance the high and more immediate bioavailability of the active principle in gastric and/or intestinal environment, since said active principle is already in a dissolved/dispersed form ([0027]).  A person having ordinary skill in the art would reasonably expect the formulations according to Garavani et al. to be safe and stable for oral administration, and for the compositions to be stable in the gastric and/or intestinal environment providing for high and more immediate bioavailability.
The compositions according to Garavani et al. comprise the same components as instantly claimed.  In the absence of evidence to the contrary, the compositions according to Garavani et al. will possess the same properties as argued by Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N. W. S./
Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616